UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-22056 John Hancock Tax-Advantaged Global Shareholder Yield Fund (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Salvatore Schiavone Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: October 31 Date of reporting period: October 31, 2012 ITEM 1. SCHEDULE OF INVESTMENTS Management’s discussion of Fund performance Epoch investment Partners, inc. and Analytic investors, LLC Global equity markets produced mostly positive returns during the 12 months ended October 31, 2012, although performance was volatile and varied widely by sector and geographic region. The period was dominated by a series of up-and-down market movements resulting from changes in macroeconomic and political sentiment. In terms of performance by region, U.S. equities did best. European shares had positive performance, while Japanese stocks declined in dollar terms. Emerging-market stocks generated modest gains. For the 12 months ended October 31, 2012, John Hancock Tax-Advantaged Global Shareholder Yield Fund had total returns of 8.49% at net asset value (NAV) and 10.69% at market price. The Fund’s performance at NAV and its performance at market price differ because the market share price is subject to the dynamics of secondary market trading, which causes it to trade at a discount or a premium to the Fund’s NAV share price at a given time. By comparison, the Fund’s benchmark, the MSCI World Index, had a return of 10.11%. Contributions to Fund performance were broad based, led by positioning among consumer staples and good selection in utilities stocks. In the consumer staples sector, tobacco-related securities contributed most, as the industry continued to benefit from strong fundamentals and pricing power. Several of the Fund’s utilities holdings were sources of strength in the last 12 months. A good example was English water utility United Utilities Group PLC, which improved its customer service scores, which could lead to better allowed returns from regulators. The company also announced a dividend increase. Many of the leading detractors from performance were industrial shares. British transportation company FirstGroup PLC was the main detractor for the year. Other notable detractors were global mail stream technology company Pitney Bowes, Inc., which we eliminated, and commercial print and communication firm R.R. Donnelly & Sons Company. A strong performing equity market is typically a challenging environment for selling call options (the S&P 500 Index returned 15.21%). However, the options portion of the Fund rose 0.41%. Options sold on the S&P 500 Index negatively impacted returns, while options written on the housing sector, S&P Midcap 400 Index, and the S&P 100 Index contributed positively. This commentary reflects the views of the portfolio managers through the end of the period discussed in this report. The managers’ statements reflect their own opinions. As such, they are in no way guarantees of future events and are not intended to be used as investment advice or a recommendation regarding any specific security. They are also subject to change at any time as market and other conditions warrant. Tax changes — In prior years, certain dividends paid by the Fund were generally taxed to individuals at a rate of 15%. For tax years beginning after December 31, 2012, such favorable treatment of dividend income is scheduled to expire as are certain other favorable tax provisions. As result, absent congressional action, the maximum tax rate on dividend income will increase from 15% to 39.6%. Congress is considering various tax law changes that could alter these changes in tax rates or that could otherwise affect the Fund or its shareholders. Past performance is no guarantee of future results. International investing involves special risks such as political, economic and currency risks and differences in accounting standards and financial reporting. These risks are more significant in emerging markets. Sector investing is subject to greater risks than the market as a whole. Because the Fund may focus on particular sectors of the economy, its performance may depend on the performance of those sectors. 6 Tax-Advantaged Global Shareholder Yield Fund | Annual report Portfolio summary Top 10 Holdings (32.5% of Net Assets on 10-31-12) Duke Energy Corp. 4.0% Shaw Communications, Inc., Class B 3.4% Verizon Communications, Inc. 3.9% ConocoPhillips 3.1% Vodafone Group PLC 3.9% National Grid PLC 2.4% GlaxoSmithKline PLC 3.9% Altria Group, Inc. 2.1% AT&T, Inc. 3.8% Nestle SA 2.0% Top 10 Countries United States 54.5% France 3.6% United Kingdom 21.6% Australia 2.2% Canada 5.2% Italy 1.7% Switzerland 5.0% Netherlands 1.4% Germany 4.7% Norway 1.0% Sector Composition Utilities 18.5% Energy 6.4% Telecommunication Services 18.4% Consumer Discretionary 5.9% Consumer Staples 14.0% Materials 2.7% Health Care 10.8% Information Technology 2.4% Financials 8.1% Short-Term Investments & Other 4.7% Industrials 8.1% 1 As a percentage of net assets on 10-31-12. 2 Cash and cash equivalents not included. 3 International investing involves special risks such as political, economic and currency risks and differences in accounting standards and financial reporting. These risks are more significant in emerging markets. Sector investing is subject to greater risks than the market as a whole. Because the Fund may focus on particular sectors of the economy, its performance may depend on the performance of those sectors. Annual report | Tax-Advantaged Global Shareholder Yield Fund 7 Fund’s investments As of 10-31-12 Shares Value Common Stocks 93.0% (Cost $100,089,004) Australia 2.2% Telstra Corp., Ltd. 201,600 866,680 Westpac Banking Corp. 63,300 1,673,139 Canada 5.2% BCE, Inc. 45,700 1,997,759 Shaw Communications, Inc., Class B 175,300 3,819,303 France 3.6% Sanofi 22,200 1,955,500 SCOR SE 45,400 1,211,964 Vinci SA 20,800 923,637 Germany 3.3% BASF SE 22,800 1,889,223 Muenchener Rueckversicherungs AG 11,300 1,816,152 Italy 1.7% Terna Rete Elettrica Nazionale SpA 498,100 1,874,882 Netherlands 1.4% Royal Dutch Shell PLC, ADR 23,000 1,575,040 Norway 1.0% Orkla ASA 140,450 1,110,688 Philippines 0.5% Philippine Long Distance Telephone Company, ADR 8,525 541,593 Switzerland 5.0% Nestle SA 36,200 2,298,635 Novartis AG 10,400 626,954 Roche Holdings AG 3,300 635,339 Swisscom AG 5,000 2,079,721 Taiwan 0.8% Taiwan Semiconductor Manufacturing Company, Ltd., ADR 55,700 885,630 United Kingdom 21.6% AstraZeneca PLC, ADR 37,600 1,744,640 BAE Systems PLC 359,100 1,812,552 British American Tobacco PLC 29,850 1,481,079 Diageo PLC, ADR 13,200 1,507,968 FirstGroup PLC 329,900 1,016,024 8 Tax-Advantaged Global Shareholder Yield Fund | Annual report See notes to financial statements Shares Value United Kingdom (continued) GlaxoSmithKline PLC 193,800 $4,339,248 Imperial Tobacco Group PLC 38,600 1,459,514 National Grid PLC 235,800 2,688,434 SSE PLC 89,200 2,084,380 United Utilities Group PLC 169,300 1,849,653 Vodafone Group PLC 1,611,800 4,378,626 United States 46.7% Altria Group, Inc. 74,400 2,365,920 Arthur J. Gallagher & Company (C) 54,300 1,924,392 AT&T, Inc. (C) 122,500 4,237,275 Automatic Data Processing, Inc. 11,700 676,143 Bristol-Myers Squibb Company 35,200 1,170,400 CenturyLink, Inc. (C) 57,100 2,191,498 ConocoPhillips 59,700 3,453,645 Diamond Offshore Drilling, Inc. 31,400 2,174,136 Dominion Resources, Inc. 15,900 839,202 Duke Energy Corp. 68,100 4,473,489 E.I. du Pont de Nemours & Company 25,050 1,115,226 Integrys Energy Group, Inc. 18,100 978,124 Lockheed Martin Corp. (C) 24,100 2,257,447 Lorillard, Inc. (C) 14,200 1,647,342 Merck & Company, Inc. 35,800 1,633,554 Microchip Technology, Inc. 34,800 1,090,980 NYSE Euronext 63,000 1,559,880 PepsiCo, Inc. 8,500 588,540 Philip Morris International, Inc. (C) 25,700 2,275,992 PPL Corp. 39,300 1,162,494 R.R. Donnelley & Sons Company 91,600 917,832 Regal Entertainment Group, Class A (C) 83,700 1,285,632 Reynolds American, Inc. (C) 52,400 2,181,936 SCANA Corp. (C) 30,900 1,516,572 TECO Energy, Inc. (C) 92,400 1,651,188 The Southern Company 12,500 585,500 Vectren Corp. 37,900 1,120,703 Verizon Communications, Inc. (C) 98,600 4,401,504 Waste Management, Inc. 33,200 1,086,968 Preferred Securities 2.3% (Cost $2,297,901) Germany 1.4% ProSiebenSat.1 Media AG, 1.170% 55,700 1,552,180 United States 0.9% MetLife, Inc., Series B, 6.500% (C) 38,600 989,704 See notes to financial statements Annual report | Tax-Advantaged Global Shareholder Yield Fund 9 Yield (%) Shares Value Short-Term Investments 6.9% (Cost $7,826,870) Money Market Funds 5.5% State Street Institutional Treasury Money Market Fund 0.000 (Y) 6,216,870 6,216,870 Par value Value Repurchase Agreement 1.4% Repurchase Agreement with State Street Corp. dated 10-31-12 at 0.010% to be repurchased at $1,610,000 on 11-1-12, collateralized by $1,580,000 U.S. Treasury Bonds, 1.500% due 7-31-16 (valued at $1,642,830, including interest) $1,610,000 1,610,000 Total investments (Cost $110,213,775) † 102.2% Other assets and liabilities, net (2.2%) Total net assets 100.0% The percentage shown for each investment category is the total value of the category as a percentage of the net assets of the Fund. ADR American Depositary Receipts (C) A portion of this security is segregated as collateral for options overlay. Total collateral value at 10-31-12 was $24,663,530. (Y) The rate shown is the annualized seven-day yield as of 10-31-12. † At 10-31-12, the aggregate cost of investment securities for federal income tax purposes was $111,092,623. Net unrealized appreciation aggregated $3,983,602, of which $6,823,706 related to appreciated investment securities and $2,840,104 related to depreciated investment securities. The Fund had the following sector composition as a percentage of total net assets on 10-31-12: Utilities 18.5% Telecommunication Services 18.4% Consumer Staples 14.0% Health Care 10.8% Financials 8.1% Industrials 8.1% Energy 6.4% Consumer Discretionary 5.9% Materials 2.7% Information Technology 2.4% Short-Term Investments & Other 4.7% 10 Tax-Advantaged Global Shareholder Yield Fund | Annual report See notes to financial statements F I N A N C I A LS T A T E M E N T S Financial statements Statement of assets and liabilities 10-31-12 This Statement of assets and liabilities is the Fund’s balance sheet. It shows the value of what the Fund owns, is due and owes. You’ll also find the net asset value for each common share. Assets Investments, at value (Cost $110,213,775) $115,076,225 Foreign currency, at value (Cost $11,940) 11,965 Dividends and interestreceivable 428,375 Other receivables and prepaidexpenses 15,733 Totalassets Liabilities Due tocustodian 1,670,878 Payable for investmentspurchased 1,097,564 Written options, at value (Premiums received $218,700) 51,187 Payable toaffiliates Accounting and legal servicesfees 2,991 Trustees’fees 7,438 Other liabilities and accruedexpenses 77,661 Totalliabilities Netassets Paid-incapital $145,864,982 Accumulated distributions in excess of net investmentincome (4,586) Accumulated net realized gain (loss) on investments, written options and foreign currencytransactions (38,274,512) Net unrealized appreciation (depreciation) on investments, written options and translation of assets and liabilities in foreigncurrencies 5,038,695 Netassets Net asset value pershare Based on 9,496,556 shares of beneficial interest outstanding — unlimited number of shares authorized with no parvalue $11.86 See notes to financial statements Annual report | Tax-Advantaged Global Shareholder Yield Fund 11 F I N A N C I A L S T A T E M E N T S Statement of operations For the year ended 10-31-12 This Statement of operations summarizes the Fund’s investment income earned and expenses incurred in operating the Fund. It also shows net gains (losses) for the period stated. Investmentincome Dividends $7,198,985 Interest 178 Less foreign taxeswithheld (364,938) Total investmentincome Expenses Investment managementfees 1,133,418 Accounting and legal servicesfees 21,671 Transfer agentfees 33,992 Trustees’fees 43,512 Printing andpostage 56,609 Professionalfees 52,116 Custodianfees 48,598 Stock exchange listingfees 23,915 Other 25,514 Totalexpenses Net investmentincome Realized and unrealized gain(loss) Net realized gain (loss)on Investments 2,380,653 Writtenoptions 184,290 Foreign currencytransactions (39,137) Change in net unrealized appreciation (depreciation)of Investments 1,506,881 Writtenoptions 219,379 Translation of assets and liabilities in foreigncurrencies (8,253) Net realized and unrealizedgain Increase in net assets fromoperations 12 Tax-Advantaged Global Shareholder Yield Fund | Annual report See notes to financial statements F I N A N C I A L S T A T E M E N T S Statements of changes in net assets These Statements of changes in net assets show how the value of the Fund’s net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of Fund share transactions. Year Year ended ended 10-31-12 10-31-11 Increase (decrease) in netassets Fromoperations Net investmentincome $5,394,880 $6,047,090 Net realizedgain 2,525,806 4,694,532 Change in net unrealized appreciation(depreciation) 1,718,007 (5,220,142) Increase in net assets resulting fromoperations Distributions toshareholders From net investmentincome (7,083,927) (6,784,389) From tax return ofcapital (5,050,914) (6,798,693) Totaldistributions From Fund sharetransactions Issued pursuant to Dividend ReinvestmentPlan 354,718 714,891 Totaldecrease Netassets Beginning ofyear 114,766,009 122,112,720 End ofyear Accumulated distributions in excess of net investmentincome Share activity Sharesoutstanding Beginning ofyear 9,467,556 9,410,361 Issued pursuant to Dividend ReinvestmentPlan 29,000 57,195 End ofyear See notes to financial statements Annual report | Tax-Advantaged Global Shareholder Yield Fund 13 Financial highlights The Financial highlights show how the Fund’s net asset value for a share has changed during the period. COMMON SHARES Periodended 10-31-12 10-31-11 10-31-10 10-31-09 10-31-08 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 1 0.57 0.64 0.64 0.72 1.05 Net realized and unrealized gain (loss) oninvestments 0.45 (0.06) 1.25 0.42 (5.91) Total from investmentoperations Less distributions to commonshareholders From net investmentincome (0.75) (0.72) (0.62) (0.70) (1.03) From net realizedgain — (0.38) From tax return ofcapital (0.53) (0.72) (0.82) (0.83) (0.39) Totaldistributions Anti-dilutive impact of repurchaseplan — Offering costs related to commonshares — 2 — Net asset value, end ofperiod Per share market value, end ofperiod Total return at net asset value (%) 4 Total return at market value (%) 4 Ratios and supplementaldata Net assets applicable to common shares, end of period (inmillions) $113 $115 $122 $117 $121 Ratios (as a percentage of average net assets): Expenses beforereductions 1.27 1.28 1.25 1.29 1.23 Expenses net of fee waivers andcredits 1.27 1.28 1.25 1.29 1.23 Net investmentincome 4.76 5.12 5.15 6.01 6.29 Portfolio turnover (%) 98 95 96 126 195 1 Based on the average daily sharesoutstanding. 2 Less than $0.005 pershare. 3 The repurchase plan was completed at an average repurchase price of $11.09 for 17,400 shares. The redemption for the year ended 10-31-09 was $192,900 and had a less than $0.005 NAVimpact. 4 Total return based on net asset value reflects changes in the Fund’s net asset value during each period. Total return based on market value reflects changes in market value. Each figure assumes that dividend, capital gain and tax return of capital distributions, if any, were reinvested. These figures will differ depending upon the level of any discount from or premium to net asset value at which the Fund’s shares traded during theperiod. 14 Tax-Advantaged Global Shareholder Yield Fund | Annual report See notes to financial statements Notes to financial statements Note 1 — Organization John Hancock Tax-Advantaged Global Shareholder Yield Fund (the Fund) is a closed-end management investment company organized as a Massachusetts business trust and registered under the Investment Company Act of 1940, as amended (the 1940 Act). In November 2012, the Fund filed a registration statement with the Securities and Exchange Commission authorizing the Fund to issue an additional 600,000 common shares through an equity shelf offering. Under this shelf program, the Fund, subject to market conditions, may raise additional equity capital from time to time at a net price at or above the Fund’s net asset value per common share. No additional shares have been issued under this shelf offering. Note 2 — Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from those estimates. Events or transactions occurring after the end of the fiscal period through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. The following summarizes the significant accounting policies of the Fund: Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P
